 



Exhibit 10.1
THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
1. Establishment, Objectives and Duration.
     (a) Establishment of the Plan. The Clorox Company (hereinafter referred to
as the “Company”), hereby establishes an incentive compensation plan to be known
as “The Clorox Company 2005 Stock Incentive Plan” (hereinafter referred to as
the “Plan”). The Plan permits the granting of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards.
The Plan is effective as of November 16, 2005 (the “Effective Date”), subject to
the approval of the Plan by the stockholders of the Company at the 2005 Annual
Meeting. Definitions of capitalized terms used in the Plan are contained in the
attached Glossary, which is an integral part of the Plan.
     (b) Objectives of the Plan. The objectives of the Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Participants and to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link the personal interests of Participants to
those of the Company’s stockholders. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of Participants who make or are expected to make significant
contributions to the Company’s success and to allow Participants to share in the
success of the Company.
     (c) Duration of the Plan. No Award may be granted under the Plan after the
day immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.
2. Administration of the Plan.
     (a) The Committee. The Plan shall be administered by the Management
Development and Compensation Committee of the Board or such other committee (the
“Committee”) as the Board shall select consisting of two or more members of the
Board each of whom is intended to be a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, an “outside
director” under regulations promulgated under Section 162(m) of the Code, and an
“independent director” under New York Stock Exchange Listing standards. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board.
     (b) Authority of the Committee. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Committee
hereunder), and except as otherwise provided by the Board, the Committee shall
have full and final authority in its

 



--------------------------------------------------------------------------------



 



discretion to take all actions determined by the Committee to be necessary in
the administration of the Plan, including, without limitation, discretion to:
     (i) select the Employees, Directors and Consultants to whom Awards may from
time to time be granted hereunder;
     (ii) determine whether and to what extent Awards are granted hereunder;
     (iii) determine the size and types of Awards granted hereunder;
     (iv) approve forms of Award Agreement for use under the Plan;
     (v) determine the terms and conditions of any Award granted hereunder;
     (vi) establish performance goals for any Performance Period and determine
whether such goals were satisfied;
     (vii) amend the terms of any outstanding Award granted under the Plan in
the event of a Participant’s termination of employment or in the event of a
Change in Control, provided that, except as otherwise provided in Section 18, no
such amendment shall reduce the Exercise Price of outstanding Options or the
grant price of outstanding SARs without the approval of the stockholders of the
Company, and provided further, that any amendment that would adversely affect
the Participant’s rights under an outstanding Award shall not be made without
the Participant’s written consent;
     (viii) construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and to decide all questions of fact arising in its
application; and
     (ix) take such other action, not inconsistent with the terms of the Plan,
as the Committee deems appropriate.
As permitted by Applicable Laws, the Committee may delegate its authority as
identified herein, including the power and authority to make Awards to
Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act, pursuant to such conditions and limitations as the Committee may establish.
         (c) Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, Employees,
Directors, Consultants and their estates and beneficiaries.
3. Shares Subject to the Plan; Effect of Grants; Individual Limits.
         (a) Number of Shares Available for Grants. Subject to adjustment as
provided in Section 18 hereof, the maximum number of Shares which may be issued
pursuant to Awards under the Plan shall be 2,000,000 Shares, plus any Shares
remaining available for issuance under the Prior Plans as of the Effective Date,
plus the number of Shares subject to outstanding awards

2



--------------------------------------------------------------------------------



 



under the Prior Plans at the Effective Date that are deemed not delivered under
the Prior Plans pursuant to paragraphs (i), (ii), (iii) or (iv) of this
Section 3(a).
     (i) Shares that are potentially deliverable under an Award or a Prior Plan
award that expires or is canceled, forfeited, settled in cash or otherwise
settled without the delivery of Shares shall not be treated as having been
issued under the Plan or a Prior Plan.
     (ii) Shares that are held back or tendered (either actually or
constructively by attestation) to cover the exercise price or tax withholding
obligations with respect to an Award or Prior Plan award shall not be treated as
having been issued under the Plan or a Prior Plan.
     (iii) Shares that are issued pursuant to awards that are assumed, converted
or substituted in connection with a merger, acquisition, reorganization or
similar transaction shall not be treated as having been issued under the Plan.
     (iv) Shares that are repurchased in the open market with Option Proceeds
from Awards or Prior Plan awards shall not be treated as having been issued
under the Plan or a Prior Plan; provided, however, that the aggregate number of
Shares deemed not issued pursuant to the repurchase of Shares with Option
Proceeds shall not be greater than the amount of such proceeds divided by the
Fair Market Value of a Share on the date of exercise of the Option or Prior Plan
option giving rise to such proceeds.
Notwithstanding paragraphs (i) through (iv) above, for purposes of determining
the number of Shares available for grant as Incentive Stock Options, only Shares
that are subject to an Award or a Prior Plan award that expires or is cancelled,
forfeited or settled in cash shall be treated as not having been issued under
the Plan or a Prior Plan.
The Shares to be issued pursuant to Awards may be authorized but unissued Shares
or treasury Shares.
         (b) Individual Limits. Subject to adjustment as provided in Section 18
hereof, the following rules shall apply with respect to Awards:
     (i) Options and SARs: The maximum aggregate number of Shares with respect
to which Options and SARs may be granted in any 36-month period to any one
Participant shall be 2,000,000 Shares.
     (ii) Restricted Stock, Restricted Stock Units, Performance Shares and Other
Stock-Based Awards: The maximum aggregate number of Shares of Restricted Stock
and Shares with respect to which Restricted Stock Units, Performance Shares and
Other Stock-Based Awards may be granted in any 36-month period to any one
Participant shall be 800,000 Shares.
     (iii) Performance Units: The maximum aggregate compensation that can be
paid pursuant to Performance Units awarded in any one fiscal year to any one
Participant

3



--------------------------------------------------------------------------------



 



shall be $10,000,000 or a number of Shares having an aggregate Fair Market Value
not in excess of such amount.
4. Eligibility and Participation.
     (a) Eligibility. Persons eligible to participate in the Plan include all
Employees, Directors and Consultants.
     (b) Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.
5. Types of Awards.
     (a) Type of Awards. Awards under the Plan may be in the form of Options
(both Nonqualified Stock Options and/or Incentive Stock Options), SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Stock-Based Awards.
     (b) Designation of Award. Each Award shall be designated in the Award
Agreement.
6. Options.
     (a) Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number and upon such terms, and
at any time and from time to time, as shall be determined by the Committee.
     (b) Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine including, but not limited to, the Option vesting
schedule, repurchase provisions, rights of first refusal, forfeiture provisions,
form of payment (cash, Shares, or other consideration) upon settlement of the
Award, and payment contingencies. The Award Agreement also shall specify whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. Options that are intended to be Incentive Stock Options shall be subject
to the limitations set forth in Section 422 of the Code.
     (c) Exercise Price. Except for Options adjusted pursuant to Section 18
herein, and replacement Options granted in connection with a merger,
acquisition, reorganization or similar transaction, the Exercise Price for each
grant of an Option shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date the Option is granted. However, in the case
of an Incentive Stock Option granted to a Participant who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Subsidiary, the
Exercise Price for each grant of an Option shall

4



--------------------------------------------------------------------------------



 



not be less than one hundred ten percent (110%) of the Fair Market Value of a
Share on the date the Option is granted.
     (d) Term of Options. The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years. However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.
     (e) Exercise of Options. Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant;
provided, however, that except as otherwise provided in a Participant’s Award
Agreement upon a termination of employment or pursuant to Section 19 in the
event of a Change in Control or Subsidiary Disposition, no Option may be
exercisable prior to one (1) year from the date of grant.
     (f) Payments. Options granted under this Section 6 shall be exercised by
the delivery of a written notice to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised and specifying the
method of the Exercise Price. The Exercise Price of an Option shall be payable
to the Company: (i) in cash or its equivalent, (ii) by tendering (either
actually or constructively by attestation) Shares having an aggregate Fair
Market Value at the time of exercise equal to the Exercise Price, (iii) in any
other manner then permitted by the Committee, or (iv) by a combination of any of
the permitted methods of payment. The Committee may limit any method of payment,
other than that specified under (i), for administrative convenience, to comply
with Applicable Laws or otherwise.
     (g) Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
     (h) Termination of Employment or Service. Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Options, and may
reflect distinctions based on the reasons for termination of employment or
service.
7. Stock Appreciation Rights.
     (a) Grant of SARs. Subject to the terms and provisions of the Plan, SARs
may be granted to Participants in such amounts and upon such terms, and at any
time and from time to

5



--------------------------------------------------------------------------------



 



time, as shall be determined by the Committee. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SAR.
     (b) Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.
     (c) Grant Price. The grant price of a Freestanding SAR shall not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
of grant of the SAR, and the grant price of a Tandem SAR shall equal the
Exercise Price of the related Option; provided, however, that these limitations
shall not apply to Awards that are adjusted pursuant to Section 18 herein.
     (d) Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.
     (e) Exercise of Tandem SARs. A Tandem SAR may be exercised only with
respect to the Shares for which its related Option is then exercisable. To the
extent exercisable, Tandem SARs may be exercised for all or part of the Shares
subject to the related Option. The exercise of all or part of a Tandem SAR shall
result in the forfeiture of the right to purchase a number of Shares under the
related Option equal to the number of Shares with respect to which the SAR is
exercised. Conversely, upon exercise of all or part of an Option with respect to
which a Tandem SAR has been granted, an equivalent portion of the Tandem SAR
shall similarly be forfeited.
          Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (ii) the value
of the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Exercise Price of the underlying
ISO and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.
     (f) Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the Award Agreement; provided, however, that except
as otherwise provided in a Participant’s Award Agreement upon a termination of
employment or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, no Freestanding SARs may be exercisable prior to one
(1) year from the date of grant.
     (g) Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (i)   the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by     (ii)   the number of Shares with respect
to which the SAR is exercised.

6



--------------------------------------------------------------------------------



 



     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
     (h) Termination of Employment or Service. Each SAR Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following termination of the Participant’s employment or, if the
Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all SARs, and may reflect distinctions
based on the reasons for termination of employment or service.
8. Restricted Stock.
     (a) Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, Restricted Stock may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
     (b) Award Agreement. Each Restricted Stock grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock granted, and such other provisions as the Committee
shall determine.
     (c) Period of Restriction and Other Restrictions. Except as otherwise
provided in a Participant’s Award Agreement upon a termination of employment or
pursuant to Section 19 in the event of a Change in Control or Subsidiary
Disposition, an Award of Restricted Stock shall have a minimum Period of
Restriction of three (3) years, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement); provided, however, that in the Committee’s sole discretion, up
to five percent (5%) of the Shares available for issuance as Full-Value Awards
under the Plan may have a shorter Period of Restriction, but in no case less
than one (1) year. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
a requirement that the issuance of Shares of Restricted Stock be delayed,
restrictions based upon the achievement of specific performance goals,
additional time-based restrictions, and/or restrictions under Applicable Laws or
under the requirements of any stock exchange or market upon which such Shares
are listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of such Restricted Stock. The Company may
retain in its custody any certificate evidencing the Shares of Restricted Stock
and place thereon a legend and institute stop-transfer orders on such Shares,
and the Participant shall be obligated to sign any stock power requested by the
Company relating to the Shares to give effect to the forfeiture provisions of
the Restricted Stock.
     (d) Removal of Restrictions. Subject to Applicable Laws, Restricted Stock
shall become freely transferable by the Participant after the last day of the
Period of Restriction applicable thereto. Once Restricted Stock is released from
the restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares.

7



--------------------------------------------------------------------------------



 



     (e) Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Laws, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares during the Period of Restriction.
     (f) Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which such distributions
were made.
     (g) Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
unvested Restricted Stock following termination of the Participant’s employment
or, if the Participant is a Director or Consultant, service with the Company and
its Subsidiaries. Such provisions shall be determined in the sole discretion of
the Committee, need not be uniform among all Awards of Restricted Stock, and may
reflect distinctions based on the reasons for termination of employment or
service.
9. Restricted Stock Units.
     (a) Grant of Restricted Stock Units. Subject to the terms and provisions of
the Plan, Restricted Stock Units may be granted to Participants in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.
     (b) Award Agreement. Each grant of Restricted Stock Units shall be
evidenced by an Award Agreement that shall specify the applicable Period of
Restriction, the number of Restricted Stock Units granted, and such other
provisions as the Committee shall determine.
     (c) Value of Restricted Stock Units. The initial value of a Restricted
Stock Unit shall equal the Fair Market Value of a Share on the date of grant;
provided, however, that this restriction shall not apply to Awards that are
adjusted pursuant to Section 18 herein.
     (d) Period of Restriction. Except as otherwise provided in a Participant’s
Award Agreement upon a termination of employment or pursuant to Section 19 in
the event of a Change in Control or Subsidiary Disposition, an Award of
Restricted Stock Units shall have a minimum Period of Restriction of three
(3) years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis; provided, however, that in the Committee’s
sole discretion, up to five percent (5%) of the Shares available for issuance as
Full-Value Awards under the Plan may have a shorter Period of Restriction, but
in no case less than one (1) year.
     (e) Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Restricted Stock Units
shall be made at a specified settlement date that shall not be earlier than the
last day of the Period of Restriction. The Committee, in its sole discretion,
may pay earned Restricted Stock Units by delivery of

8



--------------------------------------------------------------------------------



 



Shares or by payment in cash of an amount equal to the Fair Market Value of such
Shares (or a combination thereof). The Committee may provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant.
     (f) Voting Rights. A Participant shall have no voting rights with respect
to any Restricted Stock Units granted hereunder.
     (g) Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Restricted Stock Units following termination of
the Participant’s employment or, if the Participant is a Director or Consultant,
service with the Company and its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Restricted Stock Units, and may reflect distinctions based on the reasons
for termination of employment or service.
10. Performance Shares.
     (a) Grant of Performance Shares. Subject to the terms and provisions of the
Plan, Performance Shares may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
     (b) Award Agreement. Each grant of Performance Shares shall be evidenced by
an Award Agreement that shall specify the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee shall determine; provided, however, that except as
otherwise provided in a Participant’s Award Agreement upon a termination of
employment or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, in no case shall a Performance Period be for a period of
less than one (1) year
     (c) Value of Performance Shares. The initial value of a Performance Share
shall equal the Fair Market Value of a Share on the date of grant; provided,
however, that this restriction shall not apply to Awards that are adjusted
pursuant to Section 18 herein.
     (d) Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Performance Shares shall
be made at a specified settlement date that shall not be earlier than the last
day of the Performance Period. The Committee, in its sole discretion, may pay
earned Performance Shares by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of such Shares (or a combination thereof).
The Committee may provide that settlement of Performance Shares shall be
deferred, on a mandatory basis or at the election of the Participant.
     (e) Voting Rights. A Participant shall have no voting rights with respect
to any Performance Shares granted hereunder.
     (f) Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Performance Shares following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its Subsidiaries. Such provisions shall

9



--------------------------------------------------------------------------------



 



be determined in the sole discretion of the Committee, need not be uniform among
all Participants, and may reflect distinctions based on the reasons for
termination of employment or service
11. Performance Units.
     (a) Grant of Performance Units. Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.
     (b) Award Agreement. Each grant of Performance Units shall be evidenced by
an Award Agreement that shall specify the number of Performance Units granted,
the Performance Period(s) and Performance Measure(s), the performance goals and
such other provisions as the Committee shall determine; provided, however, that
except as otherwise provided in a Participant’s Award Agreement upon a
termination of employment or pursuant to Section 19 in the event of a Change in
Control or Subsidiary Disposition, in no case shall a Performance Period be for
a period of less than one (1) year
     (c) Value of Performance Units. The Committee shall set performance goals
in its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid out to
the Participants.
     (d) Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of earned Performance Units
shall be made following the close of the applicable Performance Period. The
Committee, in its sole discretion, may pay earned Performance Units in cash or
in Shares that have an aggregate Fair Market Value equal to the value of the
earned Performance Units (or a combination thereof). The Committee may provide
that settlement of Performance Units shall be deferred, on a mandatory basis or
at the election of the Participant.
     (e) Voting Rights. A Participant shall have no voting rights with respect
to any Performance Units granted hereunder.
     (f) Termination of Employment or Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive a
payout respecting an Award of Performance Units following termination of the
Participant’s employment or, if the Participant is a Consultant, service with
the Company and its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Performance
Units and may reflect distinctions based on reasons for termination of
employment or service.
12. Other Stock-Based Awards.
     (a) Grant. The Committee shall have the right to grant other Awards that
may include, without limitation, the grant of Shares based on attainment of
performance goals established by the Committee, the payment of Shares as a bonus
or in lieu of cash based on attainment of performance goals established by the
Committee, and the payment of Shares in lieu of cash under other Company
incentive or bonus programs.

10



--------------------------------------------------------------------------------



 



     (b) Period of Restriction. Except as otherwise provided in a Participant’s
Award Agreement upon a termination of employment or pursuant to Section 19 in
the event of a Change in Control or Subsidiary Disposition, Awards granted
pursuant to this Section 12 shall have a minimum Period of Restriction of three
(3) years, which period may, at the discretion of the Committee, lapse on a
pro-rated, graded, or cliff basis (as specified in an Award Agreement);
provided, however, that in the Committee’s sole discretion, up to five percent
(5%) of the Shares available for issuance as Full-Value Awards under the Plan
may have a shorter Period of Restriction, but in no case less than one (1) year.
Notwithstanding the above, an Award of payment Shares in lieu of cash under
other Company incentive or bonus programs shall not be subject to the minimum
Period of Restriction limitations described above.
     (c) Payment of Other Stock-Based Awards. Subject to Section 12(b) hereof,
payment under or settlement of any such Awards shall be made in such manner and
at such times as the Committee may determine. The Committee may provide that
settlement of Other Stock-Based Awards shall be deferred, on a mandatory basis
or at the election of the Participant.
     (d) Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.
13. Dividend Equivalents. At the discretion of the Committee, Awards granted
pursuant to the Plan may provide Participants with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participants, and may be settled in cash and/or Shares, as determined by the
Committee in its sole discretion, subject in each case to such terms and
conditions as the Committee shall establish.
14. Performance-Based Exception.
     (a) The Committee may specify that the attainment of one or more of the
Performance Measures set forth in this Section 14 shall determine the degree of
granting, vesting and/or payout with respect to Awards that the Committee
intends will qualify for the Performance-Based Exception. The performance goals
to be used for such Awards shall be chosen from among the following performance
measures (the “Performance Measures”): total shareholder return, stock price,
net customer sales, volume, gross profit, gross margin, operating profit,
operating margin, management profit, earnings from continuing operations before
income taxes, earnings from continuing operations, earnings per share from
continuing operations, net operating profit after tax, net earnings, net
earnings per share, return on assets, return on investment, return on equity,
return on invested capital, cost of capital, average capital employed, cash
value added, economic value added, cash flow, cash flow from operations, working
capital, working capital as a percentage of net customer sales, asset growth,
asset turnover, market share, customer satisfaction, and employee satisfaction.
The targeted level or levels of performance with respect to such Performance
Measures may be established at such levels and on such terms as the Committee
may determine, in its discretion, on a corporate-wide basis or with respect to

11



--------------------------------------------------------------------------------



 



one or more business units, divisions, subsidiaries, business segments or
functions, and in either absolute terms or relative to the performance of one or
more comparable companies or an index covering multiple companies. Awards that
are not intended to qualify for the Performance-Based Exception may be based on
these or such other performance measures as the Committee may determine.
     (b) Unless otherwise determined by the Committee, measurement of
performance goals with respect to the Performance Measures above shall exclude
the impact of charges for restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring items, as well as the cumulative
effects of tax or accounting changes, each as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements, notes to the financial statements, management’s discussion
and analysis or other filings with the SEC.
     (c) Performance goals may differ for Awards granted to any one Participant
or to different Participants.
     (d) Achievement of performance goals in respect of Awards intended to
qualify under the Performance-Based Exception shall be measured over a
Performance Period specified in the Award Agreement, and the goals shall be
established not later than 90 days after the beginning of the Performance Period
or, if less than 90 days, the number of days which is equal to 25% of the
relevant Performance Period applicable to the Award.
     (e) The Committee shall have the discretion to adjust the determinations of
the degree of attainment of the pre-established performance goals; provided,
however, that Awards that are designed to qualify for the Performance-Based
Exception may not be adjusted upward (the Committee may, in its discretion,
adjust such Awards downward).
15. Transferability of Awards. Incentive Stock Options may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and shall be
exercisable during a Participant’s lifetime only by such Participant. Other
Awards shall be transferable to the extent provided in the Award Agreement,
except that no Award may be transferred for consideration.
16. Taxes. The Company shall have the power and right, prior to the delivery of
Shares pursuant to an Award, to deduct or withhold, or require a participant to
remit to the Company (or a Subsidiary), an amount (in cash or Shares) sufficient
to satisfy any applicable tax withholding requirements applicable to an Award.
Whenever under the Plan payments are to be made in cash, such payments shall be
net of an amount sufficient to satisfy any applicable tax withholding
requirements. Subject to such restrictions as the Committee may prescribe, a
Participant may satisfy all or a portion of any tax withholding requirements by
electing to have the Company withhold Shares having a Fair Market Value equal to
the amount to be withheld up to the minimum statutory tax withholding rate (or
such other rate that will not result in a negative accounting impact).

12



--------------------------------------------------------------------------------



 



17. Conditions Upon Issuance of Shares.
     (a) Shares shall not be issued pursuant to the exercise of an Award unless
the exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
     (b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
18. Adjustments Upon Changes in Capitalization. In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, spin-off, stock split, reverse stock split, share combination, share
exchange, extraordinary dividend, or any change in the corporate structure
affecting the Shares, such adjustment shall be made in the number and kind of
Shares that may be delivered under the Plan, the individual limits set forth in
Section 3(b), and, with respect to outstanding Awards, in the number and kind of
Shares subject to outstanding Awards, the Exercise Price, grant price or other
price of Shares subject to outstanding Awards, any performance conditions
relating to Shares, the market price of Shares, or per-Share results, and other
terms and conditions of outstanding Awards, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number. Adjustments made by the Committee
pursuant to this Section 18 shall be final, binding, and conclusive.

19.   Change in Control, Cash-Out and Termination of Underwater Options/SARs,
and Subsidiary Disposition.

     (a) Change in Control. Except as otherwise provided in a Participant’s
Award Agreement or pursuant to Section 19(b) hereof, upon the occurrence of a
Change in Control, unless otherwise specifically prohibited under Applicable
Laws, or by the rules and regulations of any governing governmental agencies or
national securities exchanges:
     (i) any and all outstanding Options and SARs granted hereunder shall become
immediately exercisable unless such Awards are assumed, converted or replaced by
the continuing entity; provided, however, that in the event of a Participant’s
termination of employment without Cause within twenty-four (24) months following
consummation of a Change in Control, any replacement awards will become
immediately exercisable;
     (ii) any Period of Restriction or other restriction imposed on Restricted
Stock, Restricted Stock Units, and Other Stock-Based Awards shall lapse unless
such Awards are assumed, converted or replaced by the continuing entity;
provided, however, that in the event of a Participant’s termination of
employment without Cause within twenty-four

13



--------------------------------------------------------------------------------



 



(24) months following consummation of a Change in Control, the Period of
Restriction on any replacement awards shall lapse; and
     (iii) any and all Performance Shares, Performance Units and other Awards
(if performance-based) shall vest on a pro rata monthly basis, including full
credit for partial months elapsed, and will be paid (A) based on the level of
performance achieved as of the date of the Change in Control, if determinable,
or (B) at the target level, if not determinable. The amount of the vested Award
may be computed under the following formula: total Award number of Shares times
(number of full months elapsed in shortest possible vesting period divided by
number of full months in shortest possible vesting period) times percent
performance level achieved immediately prior to the specified effective date of
the Change in Control.
With respect to paragraphs (i) and (ii) of Section 19(a) above, the Award
Agreement may provide that any replacement awards will become immediately
exercisable or any Period of Restriction shall lapse in the event of a
termination of employment by the Participant for “good reason” as such term is
defined in any employment agreement or severance agreement or policy applicable
to such Participant.
     (b) Cash-Out and Termination of Underwater Options/SARs. The Committee may,
in its sole discretion, provide that (i) all outstanding Options and SARs shall
be terminated upon the occurrence of a Change in Control and that each
Participant shall receive, with respect to each Share subject to such Options or
SARs, an amount in cash equal to the excess of the Fair Market Value of a Share
immediately prior to the occurrence of the Change in Control over the Option
Exercise Price or the SAR grant price; and (ii) Options and SARs outstanding as
of the date of the Change in Control may be cancelled and terminated without
payment therefore if the Fair Market Value of a Share as of the date of the
Change in Control is less than the Option Exercise Price or the SAR grant price.
     (c) Subsidiary Disposition. The Committee shall have the authority,
exercisable either in advance of any actual or anticipated Subsidiary
Disposition or at the time of an actual Subsidiary Disposition and either at the
time of the grant of an Award or at any time while an Award remains outstanding,
to provide for the automatic full vesting and exercisability of one or more
outstanding unvested Awards under the Plan and the termination of restrictions
on transfer and repurchase or forfeiture rights on such Awards, in connection
with a Subsidiary Disposition, but only with respect to those Participants who
are at the time engaged primarily in Continuous Service with the Subsidiary
involved in such Subsidiary Disposition. The Committee also shall have the
authority to condition any such Award vesting and exercisability or release from
such limitations upon the subsequent termination of the affected Participant’s
Continuous Service with that Subsidiary within a specified period following the
effective date of the Subsidiary Disposition. The Committee may provide that any
Awards so vested or released from such limitations in connection with a
Subsidiary Disposition, shall remain fully exercisable until the expiration or
sooner termination of the Award.

14



--------------------------------------------------------------------------------



 



20. Amendment, Suspension or Termination of the Plan.
     (a) Amendment, Modification and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no amendment that requires stockholder approval in
order for the Plan to continue to comply with the New York Stock Exchange
listing standards or any rule promulgated by the SEC or any securities exchange
on which Shares are listed or any other Applicable Laws shall be effective
unless such amendment shall be approved by the requisite vote of stockholders of
the Company entitled to vote thereon within the time period required under such
applicable listing standard or rule.
     (b) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 18 hereof) affecting the Company or the financial statements of the
Company or of changes in Applicable Laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. With respect to any Awards
intended to comply with the Performance-Based Exception, unless otherwise
determined by the Committee, any such exception shall be specified at such times
and in such manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.
     (c) Awards Previously Granted. No termination, amendment or modification of
the Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.
     (d) No Repricing. Except for adjustments made pursuant to Section 18, no
amendment shall reduce the Exercise Price of outstanding Options or the grant
price of outstanding SARs, nor may any outstanding Options or outstanding SARs
be surrendered to the Company as consideration for the grant of new Options or
SARs with a lower Exercise Price or grant price, without the approval of the
stockholders of the Company.
     (e) Compliance with the Performance-Based Exception. If it is intended that
an Award comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception. If changes are made to
Code Section 162(m) or regulations promulgated thereunder to permit greater
flexibility with respect to any Award or Awards available under the Plan, the
Committee may, subject to this Section 20, make any adjustments to the Plan
and/or Award Agreements it deems appropriate.

15



--------------------------------------------------------------------------------



 



21. Reservation of Shares.
     (a) The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
     (b) The inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.
22. Rights of Participants.
     (a) Continued Service. The Plan shall not confer upon any Participant any
right with respect to continuation of employment or consulting relationship with
the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.
     (b) Participant. No Employee, Director or Consultant shall have the right
to be selected to receive an Award under the Plan, or, having been so selected,
to be selected to receive future Awards.
23. Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award agreements shall be deemed to refer to
such successors.
24. Legal Construction.
     (a) Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan either in the Plan or any Award
agreement or to an act or code or to any section thereof or rule or regulation
thereunder shall be deemed to refer to such Section of the Plan, act, code,
section, rule or regulation, as may be amended from time to time, or to any
successor Section of the Plan, act, code, section, rule or regulation.
     (b) Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     (c) Requirements of Law. The granting of Awards and the issuance of Shares
or cash under the Plan shall be subject to all Applicable Laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

16



--------------------------------------------------------------------------------



 



     (d) Governing Law. To the extent not preempted by federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with and governed
by the laws of the State of California, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Plan to the substantive law of another jurisdiction.
     (e) Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
     (f) Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). Any provision that would cause
the Plan or any Award granted hereunder to fail to satisfy Section 409A shall
have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.

17



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
1. Definitions. As used in the Plan, the following definitions shall apply:
     “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, and the
rules of any applicable stock exchange or national market system.
     “Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards
granted under the Plan.
     “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
     “Board” means the Board of Directors of the Company.
     “Cause” means (i) the willful and continued failure of the Participant
substantially to perform the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Chief Executive Officer of the Company, a member of the
Committee, or another authorized officer of the Company, which specifically
identifies the manner in which the sender believes that the Participant has not
substantially performed the Participant’s duties; or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company.
No act or failure to act on the part of the Participant shall be considered to
be “willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer of the Company or a member of the
Committee or another authorized officer of the Company or based upon the advice
of counsel for the Company shall be conclusively presumed to be done or omitted
to be done by the Participant in good faith and in the best interests of the
Company. The cessation of employment of the Participant shall not be deemed to
be for Cause unless and until the Chief Executive Officer, Vice President of
Human Resources and General Counsel unanimously agree that, in their good faith
opinion, the Participant is guilty of the conduct described in subsections
(i) or (ii) above, and so notify the Participant specifying the particulars
thereof in detail.
     “Change in Control” means

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in

1



--------------------------------------------------------------------------------



 



      the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, including any
acquisition which, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the applicable percentage set forth above, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition; or

  (b)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason within any period of 24 months to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     (c)   Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) is represented by Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of the corporation resulting from such Business Combination or the
combined voting

2



--------------------------------------------------------------------------------



 



      power of the then outstanding voting securities of such corporation except
to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

  (d)   Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Committee, as specified in Section 2(a), appointed by
the Board to administer the Plan.
     “Company” means The Clorox Company and any successor thereto as provided in
Section 23 herein.
     “Consultant” means any consultant or advisor to the Company or a
Subsidiary.
     “Continuous Service” means that the provision of services to the Company or
any Subsidiary in any capacity of Employee or Consultant is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor. A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.
     “Director” means any individual who is a member of the Board of Directors
of the Company or a Subsidiary who is not an Employee.
     “Dividend” means the dividends declared and paid on Shares subject to an
Award.
     “Dividend Equivalent” means, with respect to Shares subject to an Award, a
right to be paid an amount equal to the Dividends declared and paid on an equal
number of outstanding Shares.
     “Employee” means any employee of the Company or a Subsidiary.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

3



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, as of any date, the value of a Share determined
as follows:

  (a)   Where there exists a public market for the Share, the Fair Market Value
shall be (A) the closing sales price for a Share for the last market trading day
prior to the time of the determination (or, if no sales were reported on that
date, on the last trading date on which sales were reported) on the New York
Stock Exchange, the NASDAQ National Market or the principal securities exchange
on which the Share is listed for trading, whichever is applicable, or (B) if the
Share is not traded on any such exchange or national market system, the average
of the closing bid and asked prices of a Share on the NASDAQ Small Cap Market,
in each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or     (b)   In the absence of an established market
of the type described above, for the Share, the Fair Market Value thereof shall
be determined by the Committee in good faith, and such determination shall be
conclusive and binding on all persons.

     “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Section 7 herein.
     “Full-Value Award” means Awards other than Options, SARs, or other Awards
for which the Participant pays the grant date intrinsic value directly or by
forgoing a right to receive a cash payment from the Company.
     “Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
     “Nonqualified Stock Option” means an Option that is not intended to meet
the requirement of Section 422 of the Code.
     “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under the Plan, as described in Section 6 herein.
     “Option Proceeds” means the cash received by the Company as payment of the
Exercise Price upon exercise of an Option or a Prior Plan option plus the
federal tax benefit that could be realized by the Company as a result of the
Option of Prior Plan option exercise, which shall be determined by multiplying
the amount that is deductible as a result of the Option or Prior Plan option
exercise (currently equal to the amount upon which the Participant’s withholding
tax obligation is calculated) by the maximum federal corporate income tax rate
for the year of exercise. To the extent that a Participant pays the Exercise
Price and/or withholding taxes with Shares, Option Proceeds shall not be
calculated with respect to the amount paid in such manner.
     “Other Stock-Based Award” means a Share-based or Share-related Award
granted pursuant to Section 12 herein.
     “Participant” means a current or former Employee, Director or Consultant
who has rights relating to an outstanding Award.

4



--------------------------------------------------------------------------------



 



     “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).
     “Performance Measures” shall have the meaning set forth in Section 14(a).
     “Performance Period” means the period during which a performance measure
must be met.
     “Performance Share” means an Award granted to a Participant, as described
in Section 10 herein.
     “Performance Unit” means an Award granted to a Participant, as described in
Section 11 herein.
     “Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 12 herein.
     “Plan” means The Clorox Company 2005 Stock Incentive Plan.
     “Prior Plans” means The Clorox Company 1996 Stock Incentive Plan, The
Clorox Company 1987 Long Term Compensation Program, The Clorox Company
Independent Directors’ Stock-Based Compensation Plan, and the 1993 Directors’
Stock Option Plan.
     “Restricted Stock” means an Award granted to a Participant, as described in
Section 8 herein.
     “Restricted Stock Units” means an Award granted to a Participant, as
described in Section 9 herein.
     “SEC” means the United States Securities and Exchange Commission.
     “Share” means a share of common stock of the Company, par value $1.00 per
share, subject to adjustment pursuant to Section 18 herein.
     “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, as described
in Section 7 herein.
     “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Subsidiary” shall have the meaning ascribed to such term in
Code Section 424(f).
     “Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or

5



--------------------------------------------------------------------------------



 



substantially all of the assets of that Subsidiary or the Company’s sale or
distribution of substantially all of the outstanding capital stock of such
Subsidiary.
     “Tandem SAR” means a SAR that is granted in connection with a related
Option, as described in Section 7 herein.
     “Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.

6